684 S.E.2d 159 (2009)
363 N.C. 589
STATE of North Carolina
v.
Roy Dean WORLEY.
No. 267P09.
Supreme Court of North Carolina.
August 27, 2009.
Daniel J. Clifton, Charlotte, for Roy Dean Worley.
Jane Amnions Gilchrist, Assistant Attorney General, for State.
Prior report: ___ N.C.App. ___, 679 S.E.2d 857.

ORDER
Upon consideration of the petition filed on the 1st of July 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Withdrawn by order of the Court in conference, this the 27th of August 2009."